United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, GREELEY ANNEX,
Greeley, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0403
Issued: December 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a September 25, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $42,413.84 for the period February 1, 2012
through July 18, 2020, for which she was without fault, as she concurrently received FECA wage1
The Board notes that, following the September 25, 2020 decision, OWCP and the Board received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$531.00 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
This case has previously been before the Board on a different issue. 3 The facts and
circumstances as presented in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows. 4
On June 24, 1997 appellant, then a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed breast cancer and fibromyalgia due to factors of
her federal employment including continuous heavy lifting, carrying, and walking. She stopped
work on July 5, 1997 and retired from federal service effective April 1, 1998. On February 16,
1999 OWCP accepted appellant’s claim for aggravation of myalgia and myositis.
Appellant elected to receive FECA compensation rather than Office of Personnel
Management benefits effective April 1, 1998. On April 23, 2000 she filed a claim for
compensation (Form CA-7) and indicated that her retirement system was Federal Employees
Retirement System (FERS). OWCP paid appellant wage-loss compensation on the supplemental
rolls commencing April 1, 1998 and on the periodic rolls commencing December 7, 2006.
On August 4, 2020 OWCP received a completed FERS/SSA dual benefits calculation form
from SSA, which reported that appellant had been in receipt of SSA age -related retirement benefits
since February 2012. The form listed appellant’s SSA age-related retirement benefit rates with
FERS and without FERS as follows: beginning February 2012 the monthly SSA rate with FERS
was $884.00 and without FERS was $489.10; beginning December 2012 the monthly SSA rate
with FERS was $899.00 and without FERS was $497.40; beginning December 2013 the monthly
SSA rate with FERS was $912.40 and without FERS was $504.80; beginning December 2014 the
monthly SSA rate with FERS was $927.90 and without FERS was $513.30; beginning
December 2015 the monthly SSA rate with FERS was $927.90 and without FERS was $513.30;
beginning December 2016 the monthly SSA rate with FERS was $930.60 and without FERS was
$514.80; beginning December 2017 the monthly SSA rate with FERS was $949.20 and without
FERS was $525.00; beginning December 2018 the monthly SSA rate with FERS was $975.70 and
without FERS was $539.70; and beginning December 2019 the monthly SSA rate with FERS was
$991.30 and without FERS was $548.30.
On August 19, 2020 OWCP made a preliminary overpayment determination, finding that
appellant had received an overpayment of compensation in the amount of $ 42,413.84, for which
3

Docket No. 08-1815 (issued June 11, 2009); Docket No. 07-1344 (issued February 19, 2008).

4

On March 9, 1995 appellant sustain a left hand traumatic injury which OWCP accepted for left dorsal wrist
ganglion and resulting surgery. On January 25, 1996 she sustained left shoulder, arm, and neck traumatic injuries
which OWCP accepted for left shoulder contusion and sprain. On February 19, 1998 OWCP accepted that appellant
had developed right carpal tunnel syndrome due to factors of her federal employment.

2

she was without fault, because her wage-loss compensation payments for the period February 1,
2012 through July 18, 2020 had not been reduced to offset her SSA age-related retirement benefits
attributable to federal service. It determined that she was without fault in the creation of the
overpayment because she could not have reasonably known that an improper payment had
occurred. OWCP requested that appellant complete an overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation to determine a reasonable repayment
schedule and advised that she could request waiver of recovery. It further requested that she
provide supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support income and expenses. Additionally,
OWCP provided an overpayment action request form and notified appellant that, within 30 days
of the date of the letter, she could request a final decision based on the written record or a
prerecoupment hearing.
OWCP completed a FERS offset calculation worksheet on August 19, 2020. It determined
the overpayment amount by multiplying the daily FERS offset amount by the number of days in
each period February 1, 2012 through July 18, 2020 resulted in a total overpayment of $42,413.84.
OWCP related: from February 1 through November 30, 2012, appellant received an overpayment
in the amount of $3,957.68; from December 1, 2012 through November 30, 2013, appellant
received an overpayment in the amount of $4,832.33; from December 1, 2013 through
November 30, 2014, appellant received an overpayment in the amount of $4,904.64; from
December 1, 2014 through November 30, 2016, appellant received an overpayment in the amount
of $9,991.40; from December 1, 2016 through November 30, 2017, appellant received an
overpayment in the amount of $5,003.31; from December 1, 2017 through November 30, 2018
appellant received an overpayment in the amount of $5,104.38; from December 1, 2018 through
November 30, 2019, appellant received an overpayment in the amount of $5,246.37; and from
December 1, 2019 through July 18, 2020, appellant received an overpayment in the amount of
$3,373.62.
In an overpayment action request form received September 22, 2020, appellant requested
that OWCP make a decision based on the written evidence and requested waiver of recovery
because she was without fault in the creation of the overpayment. She submitted a September 15,
2020 Form OWCP-20 listing her monthly income of $8,443.725 including $1,491.00 in SSA
benefits for her spouse and $941.00 for her, $2,124.60 in her FECA benefits, and $3,744.83 in
income for her spouse as well as $142.29 in benefits. Appellant listed her monthly expenses of
$8,299.91 as housing $1,589.91, food $1,500.00, clothing $1,000.00, utilities $1,200.00, and
miscellaneous expenses of $1,800.00. She provided other monthly expenses totaling $1,210.00
and listed assets of $14,467.59 with cash $500.00, checking account $8,299.91, other personal
property of $5,000.00, and savings account of $25.00.
By decision dated September 25, 2020, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $42,413.84 for the period February 1, 2012 through July 18, 2020. It determined that she was
without fault in the creation of the overpayment. OWCP denied waiver of recovery of the
overpayment, noting that appellant provided no financial documentation to support her reported
5

Appellant incorrectly totaled her monthly income as $8,493.72 rather than $8,443.72.

3

monthly income and expenses. It required recovery of the overpayment by deducting $ 531.00
every 28 days from her continuing compensation payments
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service. 8 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit. 9
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $42,413.84 overpayment of compensation for the
period February 1, 2012 through July 18, 2020, for which she was not at fault, because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits,
without appropriate offset.
In its September 25, 2020 decision, OWCP found that an overpayment of compensation
was created for the period February 1, 2012 through July 18, 2020. The overpayment
determination was based on the evidence received from SSA with respect to age -related retirement
benefits paid to appellant. A claimant cannot receive both FECA compensation for wage loss and
SSA age-related retirement benefits attributable to federal service for the same period. 10 The
information provided by SSA indicated that appellant received SSA age-related retirement benefits
that were attributable to federal service during the period February 1, 2012 through July 18, 2020.
The Board thus finds that fact of overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
9

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

10

5 U.S.C. § 8116(d)(2); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).

4

federal service. SSA provided their rate with FERS, and without FERS for specific periods
commencing February 1, 2012 through July 18, 2020. OWCP provided its calculations for each
relevant period based on a FERS offset calculation worksheet and in its August 19, 2020
preliminary overpayment determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 1, 2012 through July 18, 2020 and finds that an overpayment of compensation in
the amount of $42,413.84 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 12
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 14 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 15
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. 16
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
11

L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

12

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; A.F., Docket No. 19-0054 (issued
June 12, 2019).
13

A.C., Docket No. 18-1550 (issued February 21, 2019); Robert Atchison, 41 ECAB 83, 87 (1989).

14

20 C.F.R. §§ 10.436(a)-(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(2) (September 2018).
15

N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).
16

20 C.F.R. §§ 10.437(a)-(b).

5

This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 17 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience. 19
While appellant submitted a completed Form OWCP-20 dated September 15, 2020, she
failed to furnish sufficient financial documentation to support her income and expenses. OWCP
found that she did not provide all of the requested information regarding income, expenses, debts,
and assets necessary to determine whether recovery of the overpayment would defeat the purpose
of FECA or be against equity and good conscience. OWCP found that absent complete
documentation of appellant’s expenses and assets the evidence was insufficient to establish that
recovery of the overpayment would defeat the purposes of FECA or be against equity and good
conscience. 20
As appellant did not submit the financial documentation to OWCP as requested, the Board
finds that there is no evidence of record to establish that OWCP erred in requiring recovery of the
overpayment. Appellant has thus failed to establish that recovery of the overpayment of
compensation would either defeat the purpose of FECA or be against equity and good conscience.
Accordingly, the Board finds that OWCP properly denied waiver of recovery.21
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account

17

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

18

Id. at § 10.438(b).

19

Id. at § 10.436.

20

J.W., Docket No. 20-0857 (issued March 24, 2021).

21

Supra note 19.

6

the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship. 22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$531.00 every 28 days from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with the August 19, 2020 preliminary
overpayment determination. Appellant completed the overpayment recovery questionnaire, but
did not provide the necessary financial information to support her income and expenses prior to
the final September 25, 2020 decision. The overpaid individual is responsible for providing
information about income, expenses, and assets as specified by OWCP. 23 When an individual fails
to provide requested financial information, OWCP should follow minimum collection guidelines
designed to collect the debt promptly and in full. 24 As appellant did not submit the financial
documentation to OWCP as requested, the Board finds that there is no evidence of record to
establish that OWCP erred in directing recovery of the $$42,413.84 overpayment at the rate of
$531.00 every 28 days from appellant’s continuing compensation payments.25
CONCLUSION
The Board finds that appellant received a $42,413.84 overpayment of compensation for the
period February 1, 2012 through July 18, 2020, for which she was not at fault because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits,
without appropriate offset. The Board further finds that OWCP properly denied waiver of recovery
of the overpayment and properly required recovery of the overpayment by deducting $531.00 from
her continuing compensation payments every 28 days.

22

20 C.F.R. § 10.441(a); A.F., supra note 12; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

23

Id. at § 10.438; B.G., Docket No. 20-0541 (issued April 28, 2021); A.F., id.

24

A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002).

25

E.M., Docket No. 19-0857 (issued December 31, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

